Exhibit 99.1 Progress Energy announces 2008fourth-quarter and full-year results; affirms 2009 earnings guidance Highlights: Fourth Quarter u Reports fourth-quarter GAAP earnings of $0.41 per share, compared to $0.40 per share for the same period last year u Reports fourth-quarter ongoing earnings of $123 million, or $0.47 per share, compared to $104 million, or $0.40 per share, for the same period last year Full Year u Reports 2008 GAAP earnings of $3.19 per share, compared to $1.97 per share in 2007, primarily driven by the divestiture of non-utility businesses u Reports 2008 ongoing earnings of $776 million, or $2.98 per share, compared to $695 million, or $2.72 per share, for the same period last year u Affirms 2009 ongoing earnings guidance range of $2.95 to $3.15 per share RALEIGH, N.C. (February 12,
